Citation Nr: 9931235	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability, right ear.

2.  Entitlement to service connection for hearing loss 
disability, left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1952 to July 
1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of bilateral hearing loss disability 
and tinnitus has been presented.

2.  Noise exposure in service has been conceded.

3.  Competent evidence that current hearing loss disability 
and tinnitus is consistent with noise exposure has been 
presented.


CONCLUSION OF LAW

The claims of entitlement to service connection for right and 
left hearing loss disability and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is in disagreement with a September 1997 denial 
of service connection for bilateral hearing loss disability 
and tinnitus. 

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With a chronic disease, such as organic disease of the 
nervous system, service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(1999), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Noise exposure in service has previously been conceded by the 
RO and the Board concurs with the RO's decision in that 
regard.

A VA audiology examination was conducted in August 1997.  The 
appellant reported tinnitus that he first noticed two years 
prior to the examination.  The auditory threshold in the 
frequencies of 3000 and 4000 Hertz was greater than 40 
decibels bilaterally.  The examiner concluded that the 
hearing loss was consistent with noise exposure.

The claim for service connection for right and left hearing 
loss disability and tinnitus is well grounded.  There is 
evidence of current hearing loss disability bilaterally and 
the appellant has provided competent evidence of tinnitus.  
The examiner has linked the current hearing loss disability 
to noise exposure, and inservice noise exposure has been 
conceded.  Initially, the Board notes that it views the issue 
of well groundedness in a vacuum and that the threshold 
assessment for well groundedness is low.  The examiner's 
statements are sufficiently vague to establish a well-
grounded claim for service connection for bilateral hearing 
loss disability and tinnitus. 38 U.S.C.A. § 5107(a) (West 
1991).

Once the claim became well grounded and the duty to assist 
was invoked.  The Board has determined that additional 
development is necessary.


ORDER

The claim of entitlement to service connection for right and 
left hearing loss disability and tinnitus is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
right and left hearing loss disability and tinnitus is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The appellant has submitted photocopies of 3 audiograms dated 
in 1976, 1982 and one undated.  The appellant has never 
identified the source of these audiograms.  

Service medical records were obtained, however even though 
multiple service examinations were conducted over the course 
of the appellant's career, no puretone audiometry tests were 
reported.  The RO should determine if any service medical 
records that might include puretone audiometry are 
outstanding.

The VA examiner in August 1997 reported that hearing loss and 
tinnitus in both ears was consistent with noise exposure, 
however no opinion was offered as to whether the 1997 
findings were consistent with noise exposure in service 
between 1952-1975, or due to post-service noise exposure.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should inform the appellant 
that he may return to the individual(s) 
who conducted the audiograms that he has 
submitted in support of his claim.  The 
individual(s) who conducted the 
examinations should supply and verify the 
dates that the audiograms were conducted 
and verify their competency to conduct 
tests.

2.  The RO should determine if there are 
any outstanding service medical records, 
specifically puretone audiometry testing 
between 1952 and 1975.  

3.  After completion of the previous 
development, the RO should return the 
claims folder to the August 1997 examiner 
(or another examiner if the original 
examiner is unavailable).  After review 
of all of the evidence, including service 
medical records and the audiograms 
supplied by the appellant, the examiner 
should determine whether it is likely 
that current hearing loss disability is 
due to inservice noise exposure.  If a 
determination can not be made, that 
should be noted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

